.Winslow, 0. J.
(dissenting). .While I agree with the conclusions reached by the court to the effect that the order granting a new trial is not reviewable in this appeal and that double damages are not recoverable in a case of mere ordinary negligence, still I think the judgment should be reversed because, in my judgment, the instructions given on the second trial on the question of burden of proof were prejudicially erroneous. Upon this latter question I agree with the discussion contained in the dissenting opinion of Mr. Justice BARITES.
Vinje, J., dissents.
A motion for a rehearing was denied, with $25 costs, on October 6, 1914.